TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00373-CV


Max Moudy, David Allen Hall and Danny O'Dell, Appellants

v.

Pedernales Electric Cooperative, Inc.; John Worrall, Individually and as representative of
others similarly situated; Glenn Van Shellenbeck, Individually and as representative of
others similarly situated; Linda Evans, Individually and as representative of others
similarly situated; Bennie R. Fuelberg; Will Dahmann; W.W. "Bud" Burnett; E.B. Price;
O.C. Harmon; R.B. Felps; Val Smith; and Vi Cloud; Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-07-002234, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R

		Appellants Max Moudy, David Allen Hall, and Danny O'Dell appealed from final
orders that were signed in a class-action lawsuit on May 5, 2008.  O'Dell's brief on appeal was
originally due on August 14, 2008.  On September 5, 2008, this Court notified O'Dell that his brief
was overdue and requested a response explaining his failure to file a brief.  This notice warned
O'Dell that his failure to respond by September 17, 2008, would result in the dismissal of his appeal
for want of prosecution.  To date, O'Dell has not responded to this Court's notice.
		Furthermore, Moudy has filed a motion requesting that his appeal be dismissed.  See
Tex. R. App. P. 42.1(a)(1).   
		We do not dismiss the entire cause because appellant Hall is not subject to dismissal
for want of prosecution and does not join Moudy's motion to dismiss.  Accordingly, we (1) grant
Moudy's motion and dismiss him as an appellant, (2) dismiss O'Dell as an appellant for want of
prosecution, and (3) allow cause number 03-08-00373-CV to proceed with Hall as the sole appellant,
styled David Allen Hall v. Pedernales Electric Cooperative, Inc.; John Worrall, Individually and as
representative of others similarly situated; Glenn Van Shellenbeck, Individually and as
representative of others similarly situated; Linda Evans, individually and as representative of others
similarly situated; Bennie R. Fuelberg; Will Dahmann; W.W. "Bud" Burnett; E.B. Price; O.C.
Harmon; R.B. Felps; Val Smith; and Vi Cloud.
		It is so ordered November 21, 2008.
 
__________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson